08/29/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                               SPECIAL TERM 2014

                         _________________________

                                  1130571
                         _________________________

                        Ex parte Larry J. Clements

                     PETITION FOR WRIT OF CERTIORARI
                      TO THE COURT OF CIVIL APPEALS

               (In re:      Alabama State Personnel Board

                                          v.

                              Larry J. Clements)

              (Montgomery Circuit Court, CV-12-901165;
                  Court of Civil Appeals, 2120726)

SHAW, Justice.

      The petition for the writ of certiorari is denied.

      In denying the petition for the writ of certiorari, this

Court does not wish to be understood as approving all the
1130571

language, reasons, or statements of law in the Court of Civil

Appeals’ opinion.   Horsley v. Horsley, 291 Ala. 782, 280 So.
2d 155 (1973).

    WRIT DENIED.

    Stuart, Bolin, Parker, Murdock, Main, Wise, and Bryan,

JJ., concur.

    Moore, C.J., dissents.




                              2